Exhibit 10.4

RESTRICTED STOCK AWARD AGREEMENT

Restricted Stock Award #<<Restricted Shares>>«NUM»

«First_Name» «Middle_Name» «Last_Name», Grantee:

GILEAD SCIENCES, INC. (the “Company”), pursuant to its 2004 Equity Incentive
Plan, as amended (the “Plan”) and this Restricted Stock Award Agreement (the
“Agreement”), has this day granted to you, the grantee named above (“Grantee”),
an award of Restricted Stock (“Restricted Stock Award”) consisting of shares of
the common stock of the Company (the “Common Stock”), subject to the terms and
conditions set forth in this Agreement and otherwise provided in the Plan. Any
terms not defined herein shall have the meaning set forth in the Plan.

The details of your Restricted Stock Award are as follows:

1. The total number of shares of Common Stock subject to this Restricted Stock
Award is «Restricted Shares_Granted» of Common Stock (the “Restricted Shares”).
Subject to the limitations contained herein, the Restricted Shares shall vest
and no longer be subject to forfeiture as described in the vesting schedule,
below:

 

Restricted Shares   Vesting Event    [insert]   [insert]   

The Restricted Shares shall vest as follows: [insert].

[Notwithstanding the foregoing, the Restricted Shares granted to a Grantee who
qualifies as a Covered Employee will not vest until a Committee (or
subcommittee) which is comprised solely of two or more Directors eligible to
serve on a committee making Awards qualifying as Performance-Based Compensation
has determined that the performance goals set forth above have been satisfied.]

2. Consideration of not less than the par value of the Company’s Common Stock,
or $0.001 per share, has been paid by you to the Company for the Restricted
Stock Award in the form of services rendered.

3. In the event a fractional portion of a Restricted Share vests, such
fractional Restricted Share will be rounded down to the nearest whole number.

4. Notwithstanding anything to the contrary contained herein, you may not sell
the Restricted Shares unless the Restricted Shares are then registered under the
US Securities Act of 1933, as amended (the “Act”) or, if such Restricted Shares
are not then so registered, the Company has determined that such sale would be
exempt from the registration requirements of the Act.

5.    (a) The Restricted Shares shall be issued by the Company and registered in
your name on the stock transfer books of the Company. Such Restricted Shares
shall remain in the physical custody of the Company or its designee at all times
through the applicable Vesting Event and the lapse of the risk of forfeiture as
specified in the vesting schedule, above.

(b) By accepting this Restricted Stock Award, you agree that the Company may
require you to enter an arrangement providing for the payment by you to the
Company of any federal, state or local tax or social security withholding
obligation of the Company or a Related Entity arising by reason of (i) the grant
of this Restricted Stock Award; (ii) the vesting and lapse of the risk of
forfeiture to which the Restricted Shares are subject; (iii) payment of any
dividends; or (iv) the sale of Restricted Shares following their vesting.

(c) To the extent that you are subject to U.S. federal income tax, you hereby
acknowledge that you may file an election pursuant to Section 83(b) of the Code
to be taxed currently on the fair market value of the Restricted Shares (less
any purchase price paid for the Restricted Shares), provided that such election
must be filed with the Internal Revenue Service no later than thirty (30) days
after the grant of your Restricted Stock Award. You should seek the advice of
your tax advisors as to the advisability of making such a Section 83(b)
election, the potential consequences of making such an election, the
requirements for making such an election, and the other tax consequences of the
Restricted Stock Award under federal, state, and any other laws that may be
applicable. The Company and its Related Entities and their agents have not and
are not providing any tax advice to you.

 

1



--------------------------------------------------------------------------------

6. Subject to the restrictions set forth in the Plan and this Agreement, you
shall possess all the rights and privileges of a shareholder of the Company
while the Restricted Stock Award is subject to stop-transfer instructions, or
otherwise held by the Company or its designee, including the right to vote and
to receive dividends (if any).

7. The Restricted Stock Award and any interest therein may not be transferred,
except by will or by the laws of descent and distribution, when the Restricted
Shares are unvested. Any attempt to transfer any unvested Restricted Shares
shall be null and void and without effect.

8. The term of this Restricted Stock Award commences on the date hereof and,
unless sooner terminated as set forth in this Agreement or in the Plan,
terminates on «Expiration_Date» (the “Expiration Date”).

Provided you remain in Continuous Active Service with the Company or a Related
Entity (as described in Section 2(o) of the Plan), the Restricted Shares shall
vest according to the vesting schedule, above. For purposes of facilitating the
enforcement of the provisions of this paragraph, the Company may issue
stop-transfer instructions on the Restricted Shares to the Company’s transfer
agent, or otherwise hold the Restricted Shares, until the Restricted Shares have
vested and you have satisfied all applicable tax and social security withholding
obligations set forth in paragraph 5, above. Once you have satisfied such
obligations, you are free to sell or otherwise dispose of the Restricted Shares.

In the event of termination of your Continuous Active Service (as described in
Section 2(o) of the Plan) with the Company or a Related Entity for a reason
other than death, disability or a Change in Control (as defined in the Plan)
before the date on which a Vesting Event occurs or before the Expiration Date,
whichever is earlier, any unvested Restricted Shares as of the date your
Continuous Active Service ceases shall be automatically forfeited by you as of
the date of termination, unless:

(a) such termination of Continuous Active Service is due to your permanent and
total disability (as determined by the Company in its sole discretion), in which
event the Restricted Stock Award shall terminate on the earlier of the
Expiration Date set forth above or twelve (12) months following such termination
of Continuous Active Service; or

(b) such termination of Continuous Active Service is due to your death, in which
event the Restricted Stock Award shall terminate on the earlier of the
Expiration Date set forth above or twelve (12) months after your death.

If this Restricted Stock Award does not vest pursuant to the Vesting Event
within the twelve (12) month or such earlier period described in subsections
8(a) and (b) above, the Restricted Stock Award shall be forfeited.

9. This Agreement is not an employment or service contract and nothing in this
Agreement shall be deemed to create in any way whatsoever any obligation on your
part to continue in the service of the Company or a Related Entity, or of the
Company or a Related Entity to continue your service with the Company or the
Related Entity. In the event that this Restricted Stock Award is granted to you
in connection with the performance of services as a consultant or a director,
references to employment, employee and similar terms shall be deemed to include
the performance of services as a consultant or a director, as the case may be,
provided, however, that no rights as an employee shall arise by reason of the
use of such terms.

10. Any notices provided for in this Agreement or the Plan shall be given in
writing and shall be deemed effectively given upon receipt or, in the case of
notices delivered by the Company to you, five (5) days after deposit in the
United States mail, postage prepaid, addressed to you at the address specified
below or at such other address as you hereafter designate by written notice to
the Company.

11. This Agreement is subject to all the provisions of the Plan, a copy of which
is attached hereto and its provisions are hereby made a part of this Agreement,
including without limitation the provisions of Sections 5, 6, 7, and 8 of the
Plan relating to Restricted Stock Award provisions, and is further subject to
all interpretations, amendments, rules and regulations which may from time to
time be promulgated and adopted pursuant to the Plan. In the event of any
conflict between the provisions of this Agreement and those of the Plan, the
provisions of the Plan shall control.

12. This Agreement and the Plan set forth all of the rights and liabilities with
respect to this Restricted Stock Award.

13. This Agreement shall be governed by, and subject to, the law of the State of
California, without resort to that State’s conflict of law rules. For purposes
of litigating any dispute that arises directly or indirectly from the
relationship of the parties evidenced by the Restricted Stock Award, the parties
hereby submit to and consent to the exclusive jurisdiction of the State of
California and agree that such litigation shall be conducted only in the courts
of San Mateo County, California, or the federal courts for the United States for
the Northern District of California, and no other courts, where this grant is
made and/or to be performed.

 

2



--------------------------------------------------------------------------------

14. This Agreement is the entire understanding between the Grantee and the
Company and its Related Entities regarding the acquisition of shares of Common
Stock in the Company and supersedes all prior oral and written agreements on
that subject with the exception of any Awards previously granted to the Grantee
under the Plan, the Company’s 1987 Stock Purchase Plan, the Company’s 1987
Incentive Stock Option Plan, the Company’s 1987 Supplemental Stock Option Plan,
the Company’s 1991 Stock Option Plan, the Company’s 1995 Non-Employee Directors’
Stock Option Plan, the rights to purchase stock granted to the Grantee under the
Company’s 1991 Employee Stock Purchase Plan or any Awards originally granted to
the Grantee under the Vestar, Inc. 1988 Stock Option Plan, the NeXstar
Pharmaceuticals, Inc. 1993 Incentive Stock Plan, the Triangle Pharmaceuticals,
Inc. 1996 Stock Incentive Plan or the Corus Pharma, Inc. 2001 Stock Plan.

Dated «Restricted Stock Award_Date»

 

Very truly yours,

GILEAD SCIENCES, INC.

By:  

 

  John C. Martin   President and CEO

ATTACHMENT:

2004 Equity Incentive Plan

 

3